Citation Nr: 1641741	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  11-08 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Temple Texas


THE ISSUE

Entitlement to an annual clothing allowance for the year 2010.


REPRESENTATION

The Veteran is represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1996 to November 2000. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a September 2010 administrative decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Temple, Texas.  By that administrative decision, the VAMC denied the Veteran's claim of entitlement to an annual clothing allowance for the year 2010.

In April 2012, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been assocaited with the claims folder. 

In July 2014, the Board remanded the matter back to the VAMC to obtain copies of an administration decision that awarded a clothing allowance in 2008 and any associated medical documentation in support of that award.  


FINDING OF FACT

The Veteran is service-connected for a disability of the right knee, for which he wears a brace that the VA Under Secretary for Health's designee has determined is fabric-covered and does not tend to wear or tear clothing.


CONCLUSION OF LAW

The criteria for establishing eligibility for a clothing allowance due to wearing of a right knee brace in 2010 have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The provisions relating to VA's duty to notify and assist in the development applies to benefits adjudicated under chapter 51 of title 38 of the United States Code and are thus not applicable to this case, which is determined under chapter 11 of title 38.   Barger v. Principi, 16 Vet. App. 132, 138 (2002).   

Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined the Veteran has had a fair opportunity to present arguments and evidence in support of his claim.  In this regard, the Agency of Original Jurisdiction (AOJ) has afforded the Veteran the opportunity to present information and evidence in support of the appeal, and he has done so.  The Veteran has been afforded a hearing before the undersigned in support of his appeal.

In July 2014, the Board remanded the matter to the VAMC to obtain copies of the administrative decision that awarded a clothing allowance in 2008 and any supporting medical documentation.  In a July 2016 supplemental statement of the case, the VAMC concluded that the award of a 2008 clothing allowance was made in error, and there was no supporting documentation for that award.  The Board finds that there has been substantial compliance with the 2014 remand directives, and no additional action is required at this time.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Stegall v. West, 11 Vet. App. 268 (1998). 

The Board finds there is no indication in the record of any additional existing evidence relevant to the issue to be decided herein that is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.


2.  Clothing Allowance

A veteran who has a service-connected disability that requires the use of a prosthetic or orthopedic appliance which the Secretary determines tends to wear out or tear the clothing of the veteran is entitled, on application therefore, to an annual clothing allowance, payable in a lump sum.  38 U.S.C.A. § 1162 (West 2014), 38 C.F.R. § 3.810 (a) (2015). 

A veteran is entitled to one annual clothing allowance if a VA examination or a hospital or examination report from a qualifying facility establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 350(a), (b), (c), (d) or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or, the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing, or a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outergarments.  38 C.F.R. § 3.810 (a)(1).

VA records show that the Veteran has been awarded service connection for disability involving his right knee.  He has been issued LSO elastic hinged knee supports with Velcro for each knee in September 2007 and March 2010 by the VA prosthetic services.  

In June 2010, the Veteran submitted a claim for a clothing allowance for knee brace for the year 2010.  In September 2010, the VAMC notified the Veteran that since the record did not show he met the requirements of the law for the benefit, a clothing allowance may not be paid.  The Veteran's claim was denied based, in part, on a September 2010 medical finding by the Chief of the Prosthetic/Orthotic Lab that there is no exposed metal on the VA issue knee brace to result in wear or tear of the Veteran's clothing.

In April 2012, the Veteran testified that he was previously awarded a clothing allowance in 2008 due to wear and tear caused by the VA issued knee brace for his service-connected knee disability.  The Veteran asserts that his knee disability has not improved and he still requires continuous use of the VA issued knee brace for his service-connected disability.

The record shows that the Veteran claim for clothing allowance for knee brace was reviewed in September 2010 by the Chief of the Prosthetic/Orthotic Lab, who determined that the Veteran's knee brace was not of the type that would cause wear or tear to clothing because there was no exposed metal and the device is fabric-covered.  As the brace the Veteran has been prescribed for his service connected knee disability is not one that tends to wear or tear clothing, a clothing allowance for the knee brace must be denied.  See 38 C.F.R. § 3.810 (a)(1).

The Board acknowledges the Veteran's argument that his knee brace causes actual wear on his clothing.  However, the regulation clearly establishes that unless there is loss of use of a foot, the prosthetic or orthopedic appliance must be certified by the Under Secretary for Health, or a designee, as a device that that tends to wear or tear clothing.  In this case, the designee, a VA orthoptist, determined the Veteran's knee brace is not of a type to cause wear, and thus does not qualify. 

The Board also acknowledges the Veteran's argument that he should continue to receive clothing allowance for a knee brace because he had previously received such an allowance for the year 2008.  Although VA records show that the Veteran was previously determined to be eligible for clothing allowance for knee brace in 2008, in the July 2016 SSOC, the VAMC concluded that prior award was made in error.  In any event, the question of whether the Veteran had previously received clothing allowance for a knee brace is moot, as eligibility for clothing allowance must be revalidated on an annual basis and the VA Under Secretary for Health's designee determined that the knee brace did not qualify in 2010. 

Based on the evidence and analysis above the Board finds the requirements to establish entitlement to clothing allowance for knee brace in 2010 are not met and the claim must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  , as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a clothing allowance in 2010 for right knee brace is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


